SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended September 30, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-146744 MACH ONE CORPORATION (Exact name of registrant as specified in its charter) Nevada 88-0338837 (State or other jurisdiction of (I.R.S. Employer Identification No.) Incorporation or organization) 974 Silver Beach Road, Belgium, WI 53004 (Address of principal executive offices) (888) 400-7179 (Issuer's telephone number) 6430 Congress Drive, West Bend, WI 53095 (Former name, former address and former fiscal year, if applicable) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
